Attorney’s Docket Number: P201900858US01
Filing Date: 11/10/2020
Claimed Foreign Priority Date: none
Applicants: Xie et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 05/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the Group I invention (directed to a semiconductor structure), and further election with traverse of Species 1 (reading of Fig. 12), in the reply filed on 05/09/2022, is acknowledged. Applicant indicated that claims 1-13 read on the elected Species. The examiner agrees. Furthermore, the restriction requirement has been reconsidered in the view of the allowability of the elected claims, as detailed below.
Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of 03/07/2022 between Groups I and II, and Species 1 and 2, as set forth in the Office action mailed on 03/07/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites the limitation “wherein the first semiconductor layer includes 30% germanium and the second semiconductor layer includes 60% germanium”, with the second semiconductor layer being below the first semiconductor layer as required by Claim 4, L. 4. However, the Specification (see, e.g., Fig. 1 and Par. [0033]) discloses that the germanium percentage of first semiconductor layer 104 may be around 30%, and the germanium percentage of second semiconductor layer 106 may be around 60%, with 106 being epitaxially grown on a top surface of 104, thus in contradiction with the arrangement of layers claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites “wherein the dielectric liner isolates the buried power rail from the dielectric bi-layer”. However, claim 2 from which claim 3 depends already requires the dielectric liner to be comprised in the dielectric bi-layer, thus rendering the claimed arrangement in claim 3 unclear. The examiner believes that applicant meant to claim instead -- wherein the dielectric liner isolates the buried power rail from the silicon germanium bi-layer --, as best understood in view of the original disclosure (see, e.g., Par. [0047], L. 5-6: the dielectric liner 128 separates the buried power rails 130 from the silicon germanium bi-layer), and claim 3 will be construed accordingly for the purpose of examination.

  Allowable Subject Matter
Claims 1-2, and 4-20 are allowable.
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor structure comprising: a dielectric bi-layer under the bottom source drain, the dielectric bi-layer is between the buried power rail and the bottom source drain; a silicon germanium bi-layer under the bottom source drain, the silicon germanium bi- layer is adjacent to the buried power rail; and a buried power rail contact, the buried power rail contact connects the bottom source drain to the buried power rail.
Regarding claim 9, the prior art of record fails to disclose or suggest a semiconductor structure comprising: a dielectric bi-layer under the bottom source drain, the dielectric bi-layer is between the buried power rail and the bottom source drain; and a buried power rail contact, the buried power rail contact connects the bottom source drain to the buried power rail.
Regarding claim 14, the prior art of record fails to disclose or suggest a method comprising: laterally etching portions of the silicon germanium bi-layer and the third semiconductor layer to form one or more first indentations; forming a first dielectric layer within the one or more indentations, the first dielectric layer is directly below the one or more bottom source drain; laterally etching portions of the first semiconductor layer to form one or more second indentations; depositing a dielectric liner within the one or more second indentations; and forming one or more buried power rails within the one or more second indentations, the one or more buried power rails are directly below the one or more bottom source drains.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose vertical transistors with buried power rails under a bottom S/D region. However, none of the references cited disclose the arrangements of features or sequence of process steps identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814